Citation Nr: 1222485	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability.  

2.  Entitlement to an increased rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a temporary total evaluation because of hospital treatment for the service-connected disability for the periods from June 22, 2008 to June 24, 2008 and July 25, 2008 to July 31, 2008.  

4.  Entitlement to an extension of temporary total evaluation because of hospital treatment for a service-connected disability for the period from August 26, 2008 to November 4, 2008.  




REPRESENTATION

Veteran represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994, February 2003 to February 2004, and January 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2008, December 2008 and April 2009 rating decisions by the RO.

A July 2007 Statement of the Case addressed the claims for an initial compensable rating for the service-connected migraine headaches and service connection for hearing loss.  However, a timely Substantive Appeal was not received.  
An October 2007 Form 9 of record specifically limited the issues to those addressed by a September 2007 Statement of the Case.  As such, the Board does not have jurisdiction of these issues.  38 C.F.R. §§ 20.200, 20.302 (2011).

In a rating decision of December 11, 2008, the RO assigned a temporary total rating based on hospitalization for the service-connected PTSD for the period from August 26, 2008 through November of 2008.  Beginning on December 1, 2008, a 70 percent rating was again assigned for the service-connected PTSD.  

The July 2011 Statement of the Case addressed the claim for an initial higher rating in excess of 30 percent for the service-connected asthma.  However, a Substantive Appeal was not received in a timely manner.  As such, the Board does not have jurisdiction of that issue.  Id.

In April 2012, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of an initial rating in excess of 10 percent for the service-connected renal calculi (claimed as kidney stones) has been withdrawn, as indicated on page 2 of the hearing transcript, and is no longer a part of this appeal.  The Board will therefore not discuss that issue.  

The issues of an increased rating for the service-connected PTSD, a temporary total evaluation, and extension of temporary total evaluation are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran is shown to be precluded from securing and maintaining substantially gainful employment consistent with occupational and educational background.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability by reason of service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).

The Veteran is rated at 70 percent disabling for the service-connected PTSD, effective in December 2008; at 30 percent disabling for asthma, effective in June 2006, at 10 percent disability for tinnitus, effective in June 2006, 10 percent disabling for renal calculi, effective in October 2010, and noncompensable rating for migraine headaches.  The combined rating is 80 percent, effective in April 2008.  

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2011).

VA's General Counsel has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity.  

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment."  VAOPGCPREC 5-2005 (Nov. 25, 2005).

In this case, the pertinent facts are not in dispute.  The record shows that the Veteran last worked as a police officer in January 2009 when he was found unfit for such work.  A March 2009 letter indicated that the Veteran was on "extended sick leave."  He was subsequently forced to retire on disability.

A January 2008 VA examiner noted that he had a marked inability to connect to others and that his tendency to "re-experience" was worse over the previous two months.  He was previously diagnosed with a GAF score of 25.  The emergency room record noted that the Veteran "planned to shoot himself and end all his suffering" from nightmares and past experiences.  He was also "homicidal."  His PTSD symptoms, in part, included re-experiencing, persistent avoidance/numbing, hyperarousal, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was diagnosed with severe PTSD with major depressive disorder and assigned a GAF score of 45.  

A July 2008 letter from Dr. M. and P.S., LICSW stated that the Veteran's impaired interpersonal relations were "very restricted as well as his social activities due to PTSD."  In their opinion, he was entitled to individual unemployability.  (See also April 2010 letter).

The Veteran was hospitalized by VA from August 26, 2008 to November 4, 2008 for PTSD and alcohol abuse.  The GAF score was noted to be 30 on admission and 49 at discharge.  

A September 2010 VA examiner noted that the Veteran had been placed on administrative leave due to PTSD.  His psychiatric history included two admissions to VA.  

The Veteran had a few suicide attempts by playing Russian roulette with his revolver while drinking.  He had service-connected PTSD and persistently had recurrent and intrusive distressing recollections and nightly dreams and nightmares.  He had markedly diminished interest and feeling of detachment.  He was diagnosed with severe PTSD and assigned a GAF score of 50.  

It was also noted that his involuntary retirement further exacerbated his symptoms.  The VA examiner concluded that "[t]he intensity of these symptoms of both PTSD and depression [made] the Veteran unemployable at this time."

The Veteran was found to be unfit for duty based on two psychiatric examinations in January 2011 and February 2011 prepared for the Public Employee Retirement Administration Commission ("Commission").  

The Veteran was found "mentally or physically incapable of performing the essential duties of his or her job as described by the current job description."   His "incapacity" was likely to be permanent.

The January 2011 psychiatric examination by Dr. H.H. concluded that the Veteran was incapable of performing his duties and that his condition was permanent.  She stated that his work as a police officer would be unpredictable and place him or others at risk and that his symptoms were consistent with chronic PTSD.

The February 2011 psychiatric examination by Dr. T.M. diagnosed the Veteran with moderate to severe PTSD with a GAF score of 40.  She concluded that the Veteran was mentally incapable of performing the essential job duties as described in the current job description because they had persisted despite psychotherapy, therapy targeted to PTSD, and medication trials.  She stated that the incapacity was likely to be permanent.  

An April 2012 letter from P.S. stated that the Veteran's PTSD had rendered him unable to do any gainful work.

In statements in support of his claim, the Veteran asserts that a total rating was warranted beginning on January 2009, because he had been unable to work since that time.  

In a report dated in March 2009, the Veteran's employer stated that the Veteran had lost time from his work as a police officer due to disability beginning on January 28, 2009.  His disability income (unearned income) was reported as $986.85 per week as a benefit of his employment.  The file also shows that the Veteran was terminated related to his service-connected disability of PTSD.

The Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation, that is, on his ability to earn "a living wage".  Bowling v. Principi, 15 Vet. App. 1, 7 (2001); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

The evidence demonstrates that the Veteran  was last able to work in his usual occupation since he was placed on medical leave and subsequently forced to retire on disability effective in January 2009.  The submitted medical records and the recent VA examination show that he was unable to "secure and retain employment and to earn significant income."  VAOPGCPREC 5-2005 (Nov. 25, 2005).   


ORDER

A total disability rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations governing the award of monetary benefits.


REMAND

To the extent that the Veteran's claim for a TDIU rating has been allowed, further action as to the remaining matters of an initial rating in excess of 70 percent for the service-connected PTSD; a temporary total rating based on VA hospitalization for the service-connected PTSD for the periods from June 22, 2008 to June 24, 2008 and July 25, 2008 to July 31, 2008; and an extension of temporary total rating based on VA hospitalization for the service-connected PTSD for the period from August 26, 2008 to November 4, 2008, must be deferred at this time.

While a hearing was recently scheduled so that the Veteran could testify concerning his pending claims, he was prevented from appearing due to a family situation.  

To the extent that the Veteran has been assigned a TDIU rating, further action may be necessary to address the matters remaining on appeal.  

Because failure to afford the Veteran a hearing might constitute a denial of due process, and to afford him every consideration in this appeal, additional development is required prior to appellate handling by the Board.    

Accordingly, the remaining matters are REMANDED to the RO for the following action:

The RO should take appropriate steps to contact the Veteran and his attorney in order to determine whether he wishes to appear for another hearing to address the matters remaining on appeal.   If so, another hearing should be scheduled at the earliest possible opportunity.  The Veteran and his representative should be notified as to the time and place to report for the hearing.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


